Citation Nr: 9920882	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-28 518	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut



THE ISSUES


1.  Entitlement to service connection for a left knee 
condition.  

2.  Entitlement to service connection for attention deficit 
disorder.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a left testicle orchidectomy 
due to non-seminomatous germ cell tumor.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected chronic sprain of the right 
acromioclavicular joint.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected chondromalacia of the right patella.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to March 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the RO, which 
granted service connection, at the noncompensable rate, for a 
left testicle orchidectomy due to non-seminomatous germ cell 
tumor, chronic sprain of the right acromioclavicular joint 
and chondromalacia of the right patella.  The RO also 
assigned special monthly compensation benefits due to the 
anatomical loss or loss of use of one or more creative organs 
due to a service-connected disability under 38 U.S.C.A. 
§ 1114(k).  The RO denied service connection for a left knee 
condition, mechanical low back pain, attention deficit 
disorder, bilateral pes planus, and exposure to smoke.  

A May 1998 rating decision granted service connection for 
arthritis of the lumbar spine, rated as 10 percent disabling; 
bilateral pes planus, rated as no percent disabling; and 
retroperitoneal lymph node dissection, rated as no percent 
disabling.  As a notice of disagreement is not of record 
regarding increased ratings for these conditions, they are 
not in appellate status.  38 U.S.C.A. § 7105 (West 1991).  



REMAND


I.  Service Connection Claims

The veteran's claims for service connection for a left knee 
disorder and attention deficit disorder are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented plausible claims due to evidence of record 
indicating that the veteran complained of, and received 
treatment for, left knee problems and attention 
deficit/hyperactivity disorder in service.  

Fulfillment of the statutory duty to assist includes a 
request for a current VA examination if it is determined that 
the need for such an examination exists.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Examinations are needed to 
determine if the veteran is currently suffering from these 
conditions.  

The RO should obtain any additional ongoing treatment records 
pertinent to these claims.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  


II.  Increased ratings Claims

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for 
increased ratings are well grounded.  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disabilities have increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  

The duty to assist includes obtaining an adequate VA 
examination.  Littke, supra; Hyder v. Derwinski, 1 Vet. App. 
221 (1991).  

The veteran states that he is infertile due to his service-
connected left testicle orchidectomy.  An examination is 
needed to resolve this issue.  

Regarding the veteran's service-connected acromioclavicular 
joint and right knee, examinations of the joints must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45, including consideration of limitation of movement, 
weakened movement, excess fatigability and incoordination, as 
well as such factors during any occasional flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The VA examination's of 
record does not provide such detailed information concerning 
functional loss to permit the Board to consider all 
applicable regulations, including the application of DeLuca, 
supra.  Accordingly, consideration should be given to DeLuca, 
supra, as deemed appropriate on VA examination.  

The RO should obtain any additional ongoing treatment records 
pertinent to these claims.  Murincsak, supra.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107, the claim on appeal is REMANDED to the RO for the 
following:  

1.  The RO should take appropriate steps 
in order to obtain copies of all 
additional treatment records concerning 
the conditions at issue since separation 
from service.  

2.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine the likely etiology of the 
claimed attention deficit disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with his/her examination.  
Based on his/her review of the case, it 
is requested that the examiner render an 
opinion as to the degree of medical 
probability that the veteran has 
attention deficit disorder due to disease 
or injury which was incurred in or 
aggravated by service.  

3.  The veteran should be scheduled for a 
urology examination to determine the 
current severity of the service-connected 
residuals of a left testicle 
orchidectomy.  The claims folder and a 
copy of this remand must be made 
available to the examiner in conjunction 
with his/her examination.  Based on 
his/her review of the case the examiner 
should offer an opinion as to whether the 
veteran is infertile due to service-
connected disability.  

4.  The veteran should also be scheduled 
for VA orthopedic examinations to 
determine the current severity of the 
service-connected right acromioclavicular 
joint and knee disabilities.  Any 
necessary studies should be obtained, 
including X-rays if indicated.  The 
claims folder must be made available to 
the examiner for use in the study of the 
veteran's case.  Relative to any left 
knee condition diagnosed, it is requested 
that the examiner render an opinion as to 
the degree of medical probability that 
any such disorder is causally related to 
the veteran's period of service.  
Relative to the veteran's right 
acromioclavicular joint and right knee, 
the examiner should obtain a detailed 
history, to include a review of the 
documented clinical history contained in 
the VA claims file--regarding any 
weakened movement, excess fatigability 
with use, incoordination, painful motion 
and pain with use, and determine whether 
the service-connected hip disability 
exhibits pain with use, weakened 
movement, excess fatigability or 
incoordination, where appropriate.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated, 
with reference to all supporting 
evidence.  

5.  Thereafter, the RO should review the 
veteran's claims for service connection 
for a left knee condition and attention 
deficit disorder.  The RO should review 
the veteran's claim for an increased 
rating for the left orchidectomy, to 
include consideration of whether the 
veteran is infertile.  The RO should 
review the veteran's claims for a 
compensable increase for the right 
acromioclavicular joint and right knee 
conditions, to include consideration and 
application of DeLuca, supra, as well as 
§§ 4.40 and 4.45.  The veteran should be 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need take no action 
unless otherwise notified.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


